Citation Nr: 1725865	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-38 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and dysthymic disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and dysthymic disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from June 2000 to February 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and October 2012 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in Washington, DC.  A copy of the hearing transcript has been associated with the electronic claims file. 

The Board notes that the issue of entitlement to service connection for a lumbar spine disorder was previously characterized as whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.  In this respect, an August 2003 rating decision denied entitlement to service connection for a lumbar spine disorder, finding that no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  However, in correspondence received by VA in August 2003 and May 2004, within one year of notification of the August 2003 rating decision, the Veteran enclosed private medical treatment records reflecting treatment for low back pain and lumbar strain.  As the records noted treatment for lumbar strain, the Board finds that new and material evidence was received within a year of the August 2003 rating decision and the decision did not become final.  38 C.F.R. § 3.156(b); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim).  As the current appeal stems from the August 2003 rating decision and new and material evidence is not required to review this issue, the issue has been recharacterized as shown on the title page of this decision.

The issues of entitlement to service connection for psychiatric, lumbar spine, and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for acquired psychiatric and left knee disorders. 

2.  Evidence associated with the electronic claims file since the August 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims of service connection for acquired psychiatric and left knee disorders, and raises a reasonable possibility of substantiating the claims of service connection for acquired psychiatric and left knee disorders.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision that denied the Veteran's claims of service connection for acquired psychiatric and left knee disorders is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  As evidence received since the RO's August 2003 denial is new and material, the criteria for reopening of the Veteran's claims of service connection for acquired psychiatric and left knee disorders have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for acquired psychiatric and left knee disorders.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Claims of entitlement to service connection for acquired psychiatric and left knee disorders were originally filed in April 2002.  In August 2003, the RO denied entitlement to service connection for adjustment disorder with mixed disturbance of conduct and depressed mood, alcohol abuse, and antisocial disorder, finding that antisocial disorder was considered a congenital or developmental defect and that alcohol abuse was not considered a disability compensable by VA standards.  It also denied entitlement to service connection for a left knee disorder, finding that pain without actual clinical findings cannot be service connected.  The Veteran did not initiate a timely appeal for those matters.  There is also no indication that additional evidence was received between August 2003 and August 2004, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 2003 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2011, the Veteran sought to reopen the claims of entitlement to service connection for acquired psychiatric and left knee disorders.  This appeal arises from the RO's October 2012 rating decision that denied entitlement to service connection for PTSD as well as found new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a left knee disorder.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final August 2003 rating decision includes statements from the Veteran; VA and private treatment records; VA examination reports and medical opinions dated in August 2011, April 2012, and September 2012; and an August 2016 Board Central Office hearing transcript.  

Evidence received since the August 2003 rating decision is "new" in that it was not of record at the time of the August 2003 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, i.e., the existence of a current disability as well as a causal relationship between the currently claimed disorders and active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for acquired psychiatric and left knee disorders are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted, to that extent only.  

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a left knee disorder is granted, to that extent only.  


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for acquired psychiatric, lumbar spine, and left knee disorders is warranted. 

The Board has determined that the August 2011, April 2012, and September 2012 VA medical examinations and medical opinions are inadequate regarding the service connection claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the August 2011 VA examination report, the examiner was requested to provide an opinion as to whether the Veteran's current low back and left knee conditions were due to or as result of his injury in service.  Instead of providing a clear opinion, the examiner indicated that the Veteran was evaluated and treated for a left knee and low back incident due to a fall while in the military but noted that his claims file showed no records of an ongoing medical condition to sustain his claim.  The examiner then reported that if medical records could be obtained to confirm chronicity, the Veteran's file should be reviewed.  In the September 2012 VA medical opinion, the examiner opined that the claimed psychiatric condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cite rationale, the examiner simply indicated that the Veteran did not meet all necessary criteria for a PTSD diagnosis and that his current mental condition was not related to or due to service.

Disjointed findings and bare conclusions reached by the August 2011 and September 2012 VA examiners do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claims until competent medical examinations and opinions are provided, which adequately address the nature and etiology of the Veteran's claimed acquired psychiatric, lumbar spine, and left knee disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran received private medical treatment for his claimed disorders from J.R.C, D.O. at Black Sheep Medical LLC.  Any additional identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include private treatment records from J.R.C, D.O. at Black Sheep Medical LLC.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed acquired psychiatric, lumbar spine, and left knee disorders.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed psychiatric disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed psychiatric disorder, to include adjustment disorder and dysthymic disorder, was related to events in service.  In doing so, the examiner must acknowledge and discuss the findings in the Veteran's November 2001 in-service psychological assessment, service personnel records documenting his difficulties during the application process for Basic Allowance for Housing, the April 2012 VA examination report, and the September 2012 VA medical opinion. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  The Veteran should also be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed lumbar spine and left knee disorders.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed lumbar spine disorder OR any currently or previously diagnosed left knee disorder was related to events in service, specifically the Veteran's credibly asserted in-service fall while marching with a heavy rucksack.  In doing so, the examiner must acknowledge and discuss the findings in the Veteran's service treatment records documenting complaints of low back pain as well as knee pain with squatting, the July 2002 VA treatment for lumbar strain after a motor vehicle accident, the post-service private treatment, and the August 2011 VA examination report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2014 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


